Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  No. 5,738,574 to Tolles et al. in view of U.S. Patent Pub. No. 2004/0206452 to Okuda et al.
Regarding claims 1-2, 13:  In Figs. 1-2, 18, 26-28, e.g., Tolles et al. a system for chemical mechanical polishing (CMP) of a substrate substantially as claimed and comprising:  
a plurality of platens (52 a-c) disposed in a CMP chamber (10) for polishing substrates;  
a plurality of spray apparatus (80a-c) configured to/capable of cleaning a polished surface of the substrate, the plurality of manifold/spray nozzles disposed between the plurality of platens, 
 a lengthwise upper surface of the elongated manifold in a linear line with each of the plurality of spray nozzles oriented straight upwards at a top of the CMP chamber, wherein the plurality of spray nozzles are configured to deliver/capable of delivering DI water in a divergent spray pattern upwards in response to the substrate moving from one platen to another platen after a polishing process to cleanse a polished surface of the substrate when impinged by spray from the plurality of spray nozzles.
With respect to claim limitations drawn to intended use, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)
However, the manifold/spray nozzles are not explicitly configured as a manifold with a separate nozzle mounted on an uppermost/outermost surface for spraying atomized fluid containing the DI water and nitrogen at a pressure of approximately 30psi to approximately 2500psi.  
In Figs. 3 and 49-51:  Okuda et al. disclose an apparatus (1027 and 5025) capable of removing particles from a substrate surface after a chemical mechanical polish comprising: a manifold (Fig. 3, 1028-1030) configured to receive and atomize a fluid; and at least one spray nozzle (1032, 1037) mounted on an outermost surface of the manifold and configured to spray the atomized fluid in a In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) and/or because of the advantages of using the apparatus (see, abstract and paras. 177-195, 741-743 and 752-755).  
More specifically, Okuda et al. disclose that the gas-liquid mixing nozzle allows for reaction products to be removed at high speeds with the flow of a mist, whereby the quality of the process is improved.
Further still, the plurality of spray nozzles are capable of spraying the atomized fluid at a pressure of approximately 30 psi to approximately 2500 psi.  Also see, e.g., paras. 177-195 and 741-743.  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the spray apparatus in Tolles et al. including a gas-liquid mixing nozzle as set forth in Okuda et al. in order to allow for reaction products to be removed at high speeds with the flow of a mist, whereby the quality of the process is improved as taught by Okuda et al.
Tolley et al. in view of Okuda et al. fail to disclose a controller that interacts with at least one of the spray apparatus to alter a spray pattern of the plurality of spray nozzles based on a substrate sixe

With respect to claim 4, in Okuda et al., the manifold further receives a gas (via 1038) to facilitate in atomizing the fluid.  Also see above regarding intended use.
With respect to claim 5-6, the at least one spray nozzle in Okuda et al. has a spray opening (e.g. diameter) of greater than zero to approximately 1 mm (or 0.5mm).  See, e.g., para. 743.
With respect to claims 11, 16, in modified Tolles et al. and Okuda et al., at least one of the plurality of nozzles is a spray nozzle with a different internal fluid passage (1042) than at least one of the other ones of the plurality of spray nozzles. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolles et al. and Okuda et al. as applied to claims 1-2, 4-6, 11, 13 and 16 above in view of U.S. Patent Pub. 2020/0013641 to Nulman et al.
Tolles et al. and Okuda et al. disclose the invention substantially as claimed and as described above.
However, Tolles et al. and Okuda et al. fail to disclose the atomized fluid is sprayed at a pressure of approximately 1000 psi to 1500 psi.
Nulman et al. teach selecting a fluid supplying pressure for an apparatus based on a residual material to be cleaned and structure of the device, as well as a specific processing recipe to be used (see, e.g., paras. 43-44).
Additionally, Examiner also notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller
Regarding intended use, the courts have ruled:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have selected a fluid supplying pressure for the apparatus based on a residual material to be cleaned and structure of the device, as well as a specific processing recipe to be used as taught by Nulman et al.

Claims 7-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. as applied to claims 1-2, 4-6, 11, 13 and 16  above in view of U.S. Patent Pub. 2019/0157071 to Peng et al.
With respect to claims 7-8, 14, Okuda et al. disclose the invention substantially as claimed and as described above, including a spray opening of greater than zero to approximately 1mm.
However, Tolles et al. and Okuda et al. fail to disclose at least one of the at least one spray nozzle has a spray is capable of providing a fan-like or conical spray pattern of 120 degrees or less.
Peng et al. disclose a spray nozzle configuration can be modified to enable a predetermined spray distribution and also discloses plurality of spray patterns, including a fan-like or conical spray pattern of 120 degrees or less (see, e.g., Figs. 3A-F and paras. 43).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a modified spray nozzle configuration capable of providing a fan-like or conical spray pattern of 120 degrees or less, in order to provide a pattern with predetermined desirability as taught by Peng et al.
With respect to claim 12, Peng et al. teach providing a controller associated with a plurality of nozzles of a spray apparatus for the purpose of independent controlling flow to the same to take into account historical data of defects (e.g. material composition) of a wafer to improve yield (see, e.g., paras. 77-80).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a controller associated with the plurality of nozzles of the spray apparatus of Tolles et al. and Okuda et al. in order to provided independent control flow to the same to take into account historical data of defects (e.g. material composition) of a wafer to improve yield as taught by Peng et al.

Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolles et al. and Okuda et al. as applied to claims 1-2, 4-6, 11, 13 and 16 above and further in view of U.S. Patent Pub. 2015/0144164 to Ishibashi (1).
Tolles et al. and Okuda et al. disclose the invention substantially as claimed and as described above.
However, Tolles et al. and Okuda et al. fail to disclose at least one of the at least one spray nozzle is a pulsed jet spray nozzle and the pulsed jet spray nozzle is configured to operate at a frequency of approximately 400kHz to approximately 3MHz.
Ishibashi (1) teach the provision of a nozzle apparatus comprising an ultrasonic transducer for the purpose of providing the nozzle apparatus as a pulsed jet spray nozzle that is capable of operating at a frequency of approximately 400kHz to approximately 3MHz for the purpose of enhancing the enhance a cleaning performance of the nozzle apparatus (see, e.g., para. 159).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the nozzle apparatus of Tolles et al. and Okuda et al. comprising an ultrasonic transducer in order to provide the nozzle apparatus as a pulsed jet spray nozzle that is capable of operating at a frequency of approximately 400kHz to approximately 3MHz in order to enhance the enhance a cleaning performance of the nozzle apparatus as taught by Ishibashi (1).

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  No. 5,738,574 to Tolles et al. in view of U.S. Patent Pub. No. 2004/0206452 to Okuda et al. and U.S. Patent Pub. No. 2019/0157071 to Peng et al.
Regarding claim 17:  In Figs. 1-2, 18, 26-28, e.g., Tolles et al. a system for chemical mechanical polishing (CMP) of a substrate substantially as claimed and comprising:  
a plurality of platens (52 a-c) disposed in a CMP chamber (10) for polishing substrates;  
a plurality of spray apparatus (80a-c) configured to/capable of cleaning a polished surface of the substrate, the plurality of manifold/spray nozzles disposed between the plurality of platens, 
wherein at least one of the plurality of spray apparatus includes an elongated manifold (820) interspersed between the plurality of platens that sprays deionized (DI) water and a plurality of spray  a lengthwise upper surface of the elongated manifold in a linear line with each of the plurality of spray nozzles oriented straight upwards at a top of the CMP chamber, wherein the plurality of spray nozzles are configured to deliver/capable of delivering DI water in a divergent spray pattern upwards in response to the substrate moving from one platen to another platen after a polishing process to cleanse a polished surface of the substrate when impinged by spray from the plurality of spray nozzles.
With respect to claim limitations drawn to intended use, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)
However, the manifold/spray nozzles are not explicitly configured as a manifold with a separate nozzle mounted on an uppermost/outermost surface for spraying atomized fluid containing the DI water and nitrogen at a pressure of approximately 30psi to approximately 2500psi.  
In Figs. 3 and 49-51:  Okuda et al. disclose an apparatus (1027 and 5025) capable of removing particles from a substrate surface after a chemical mechanical polish comprising: a manifold (Fig. 3, 1028-1030) configured to receive and atomize a fluid; and at least one spray nozzle (1032, 1037) mounted on an outermost surface of the manifold and configured to spray the atomized fluid in a divergent spray pattern such that the substrate surface is cleansed when impinged by spray from the at least one nozzle.  Also see, e.g., abstract, paras. 177-195, 741-743 and 752-755.  Examiner notes that In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) and/or because of the advantages of using the apparatus (see, abstract and paras. 177-195, 741-743 and 752-755).  
More specifically, Okuda et al. disclose that the gas-liquid mixing nozzle allows for reaction products to be removed at high speeds with the flow of a mist, whereby the quality of the process is improved.
Further still, the plurality of spray nozzles are capable of spraying the atomized fluid at a pressure of approximately 30 psi to approximately 2500 psi.  Also see, e.g., paras. 177-195 and 741-743.  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the spray apparatus in Tolles et al. including a gas-liquid mixing nozzle as set forth in Okuda et al. in order to allow for reaction products to be removed at high speeds with the flow of a mist, whereby the quality of the process is improved as taught by Okuda et al.
Tolley et al. in view of Okuda et al. fail to disclose a controller that interacts with at least one of the spray apparatus to alter a spray pattern of the plurality of spray nozzles based on a substrate size or material composition of the polished substrate surface.
Peng et al. teach providing a controller associated with a plurality of nozzles of a spray apparatus for the purpose of independent controlling flow to the same to take into account historical 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a controller associated with the plurality of nozzles of the spray apparatus of Tolles et al. and Okuda et al. in order to provided independent control flow to the same to take into account historical data of defects (e.g. material composition) of a wafer to improve yield as taught by Peng et al.

With respect to claim 18, Tolles et al. and Okuda et al. disclose the invention substantially as claimed and as described above, including a spray opening of greater than zero to approximately 1mm.
However, Tolles et al. and Okuda et al. fail to disclose at least one of the at least one spray nozzle has a spray is capable of providing a fan-like or conical spray pattern of 120 degrees or less.
Peng et al. disclose a spray nozzle configuration can be modified to enable a predetermined spray distribution and also discloses plurality of spray patterns, including a fan-like or conical spray pattern of 120 degrees or less (see, e.g., Figs. 3A-F and paras. 43).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a modified spray nozzle configuration capable of providing a fan-like or conical spray pattern of 120 degrees or less, in order to provide a pattern with predetermined desirability as taught by Peng et al.

With respect to claim 20, in modified Tolles et al. and Okuda et al., at least one of the plurality of nozzles is a spray nozzle with a different internal fluid passage (1042) than at least one of the other ones of the plurality of spray nozzles. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolles et al., Okuda et al. and Peng et al. as applied to claims 17-18 and 20 above and further in view of U.S. Patent Pub. 2015/0144164 to Ishibashi (1).
Tolles et al., Okuda et al. and Peng et al. disclose the invention substantially as claimed and as described above.
However, Tolles et al., Okuda et al. and Peng et al. fail to disclose at least one of the at least one spray nozzle is a pulsed jet spray nozzle and the pulsed jet spray nozzle is configured to operate at a frequency of approximately 400kHz to approximately 3MHz.
Ishibashi (1) teach the provision of a nozzle apparatus comprising an ultrasonic transducer for the purpose of providing the nozzle apparatus as a pulsed jet spray nozzle that is capable of operating at a frequency of approximately 400kHz to approximately 3MHz for the purpose of enhancing the enhance a cleaning performance of the nozzle apparatus (see, e.g., para. 159).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the nozzle apparatus of Tolles et al., Okuda et al. and Peng et al. comprising an ultrasonic transducer in order to provide the nozzle apparatus as a pulsed jet spray nozzle that is capable of operating at a frequency of approximately 400kHz to approximately 3MHz in order to enhance the enhance a cleaning performance of the nozzle apparatus as taught by Ishibashi (1).

Response to Arguments

Rejections of claims 1, 4 over Kanno; claims 1, 2, 4-6 and 13 over Okuda have been withdrawn in light of claim amendments which add features that were previously recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716